t c memo united_states tax_court leatherstocking partnership sam i brown a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date richard j sapinski and edward a vrooman for petitioner shawna a early gerard mackey and tamara l kotzker for respondent memorandum findings_of_fact and opinion laro judge this case is a partnership-level proceeding subject_to the unified_audit and litigation procedures of the tax edward a vrooman signed the petition as petitioner’s counsel and was allowed to withdraw after richard j sapinski entered his appearance on date equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 sam i brown a partner other than the tax_matters_partner of leatherstocking partnership leatherstocking petitioned the court to readjust partnership items respondent adjusted for and respondent determined that leatherstocking could not deduct dollar_figure and dollar_figure of expenses for the respective years because it failed to establish that its activities were entered into for profit or for the production_of_income or that the alleged transaction had economic_substance or reality petitioner alleged in the petition that respondent erred in his determination because leatherstocking’s activities were entered into for profit and for the production_of_income and the alleged transaction did have economic_substance and reality on date petitioner moved the court for leave to amend the petition to allege that respondent had issued the underlying notices of final_partnership_administrative_adjustment fpaas after the periods of limitation had expired the motion noted that the court_of_appeals for the second circuit had recently decided 147_f3d_221 2d cir revg and remanding tcmemo_1994_26 and stated that the court in that case had found on substantially_similar facts as the instant case that as a result of being placed under investigation by the internal_revenue_service the tax matters partners of various partnerships labored under a conflict of interest and thereby were disqualified from binding the partnerships by extending the assessment_period the motion stated further that leatherstocking’s tax_matters_partner tmp robert l steele steele had been under investigation by the commissioner’s criminal_investigation_division cid this court allowed petitioner to amend the petition on date to challenge the timeliness of the fpaas when the case was called for trial petitioner conceded all allegations of error initially set forth in the petition and stated that he was henceforth relying solely on the allegation that the fpaas were issued untimely we decide whether the periods of limitation for assessment as to leatherstocking’s limited partners remain open for the subject years we hold they do unless otherwise indicated section references are to the applicable versions of the internal_revenue_code preface findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulations of facts and the exhibits submitted therewith we find the stipulated facts accordingly leatherstocking leatherstocking is a new york limited_partnership that was inactive when its petition was filed with the court when it was active leatherstocking’s business offices were located in new york new york leatherstocking’s organizer and only general_partner is steele leatherstocking had limited partners during each subject year leatherstocking’s operation involved a cattle breeding and embryo transfer venture conducted at the leatherstocking farm in easton new york through the venture leatherstocking produced embryos fertilized from black angus cows and the sperm of a black angus bull named high voltage the venture was conducted primarily as a tax_shelter leatherstocking was one of many entities formed by steele in through to syndicate interests in high voltage or to own or market cattle or their embryos those entities included eight limited_partnerships the sole general_partner of whom was either steele or his wholly owned corporation one of the other partnerships was leatherstocking high voltage limited_partnership high voltage limited_partnership through which interests in high voltage were syndicated in another entity was roblis enterprises ltd roblis an s_corporation wholly owned in form by steele’s wife roblis owned and operated the leatherstocking farm the start of respondent’s audit of leatherstocking’s and partnership returns of income leatherstocking filed a and a form_1065 u s partnership return of income on date and date respectively in respondent selected the return for audit and assigned the case to jane hursty hursty hursty later notified leatherstocking that its return also was selected for audit in late or early respondent notified leatherstocking’s limited partners that leatherstocking was being audited during respondent’s audit of leatherstocking respondent received various consents consents to extend the periods of limitation for the subject years the consents were signed by steele in his capacity as leatherstocking’s tmp or in the case of a consent signed on date by daniel kornblatt kornblatt in his capacity as leatherstocking’s attorney and authorized representative the relevant details of the consents for were as follows date signed date signed extended date by steele by respondent for assessment_date date date date date date date date date date date date date date date each consent was given by way of form 872-p consent to extend the time to assess tax attributable to items of a partnership date date date date date date date date date date date date the relevant details of the consents for were as follows date signed by date signed extended date steele or kornblatt by respondent for assessment_date date date date date date date date date date date date date date date date date date date date date date date date steele’s criminal activities in or about date steele and three of his coconspirators we refer collectively to steele and one or more of the conspirators as coconspirators traveled to hawaii to meet with ferdinand marcos marcos who was then in exile there the coconspirators offered to help marcos return to power in the philippines the coconspirators first offered to return marcos to power peacefully in return for at least dollar_figure in date marcos transferred dollar_figure to the coconspirators by wiring that amount from a foreign_account to an account of one of steele’s corporate entities commonwealth group ltd in date marcos wired another dollar_figure million to the commonwealth account when the peaceful efforts failed the coconspirators offered to return marcos to power forcefully by way of a coup the coconspirators told marcos that they wanted dollar_figure million if the coup succeeded and that dollar_figure million of that amount would have to be paid immediately in or about date the coconspirators directed steele’s cousin michael seifert seifert a solicitor in london to open bank accounts on the isle of man in the names of nominee corporations in order to receive and conceal funds relating to the planned coup in date steele caused an account first hi-tech account to be opened at first city national bank trust in new york new york in the name of first hi-tech co on date marcos wired at least dollar_figure million to the escrow account of seifert’s firm in london and days later seifert transferred dollar_figure million to the first hi-tech account between february and steele caused approximately dollar_figure of the dollar_figure million to be withdrawn from the first hi-tech account in amounts less than dollar_figure government learns about the planned coup a new jersey investigation the planned coup collapsed in date when two of the coconspirators other than steele were arrested in new jersey trying to buy weapons from one or more undercover agents this arrest caused the u s attorney for the district of new jersey to open an investigation that led to the filing on date in the district of new jersey of information crim no ajl this information charged steele with one count of conspiracy to violate the arms export control act by scheming in and to buy weapons to use in the planned coup and to make false statements to obtain weapons export licenses from the department of state steele pleaded guilty to that information on the day it was filed b colorado investigation in or about the u s attorney for colorado also began investigating steele for securities fraud relating to the high voltage limited_partnership steele was later indicted in colorado on mail wire and securities fraud violations allegedly committed in and arising out of misrepresentations and material omissions made in the marketing of the bull named high voltage and the sale of its semen and resulting embryos this indictment was filed in the district of colorado as indictment crim no ajl on date steele pleaded guilty to one count of this indictment specifically the count that charged him with securities fraud c new york investigation the withdrawals from the first hi-tech account also caused the u s attorney for the southern district of new york to open an investigation as to the withdrawals this investigation led to the filing on date in the southern district of new york of information crim no this information charged steele with one count of structuring the transactions in the first hi-tech account to evade the currency transaction reporting requirements of u s c sec_5313 in violation of u s c secs b and a and u s c sec_2 in date steele and the u s attorney for the southern district of new york agreed that steele would plead guilty to this information and that the information would be transferred to the district of new jersey the resulting case filed as crim no ajl so that steele could be sentenced in one proceeding on his separate pleas of guilty in new york new jersey and colorado the date plea agreement stated that if steele complied with the understandings contained in the agreement neither the u s attorney for the southern district of new york nor the tax_division of the department of justice as applicable would prosecute steele for any crime related to his participation in the conspiracy to return marcos to power in the philippines his failure to report as income millions of dollars he received from ferdinand marcos in and the validity of the leatherstocking farm as an entity entered into for profit and the validity of the eight leatherstocking partnerships including leatherstocking and his failure_to_file personal income_tax returns for calendar years through and his failure_to_file for roblis enterprises ltd u s income_tax returns for an s_corporation for the calendar years through in relevant part the date agreement required that steele file accurate through federal tax returns or amended tax returns if applicable for himself and for roblis pay or agree to pay to the internal_revenue_service any income_tax that is owed by him by any related_entity or by any entity that he controls and any withholding_tax that he failed to pay over to the internal_revenue_service from to present and cooperate fully with the irs in an expeditious manner in order to resolve his tax_liability and any_tax liability and examinations of entities that included leatherstocking roblis and some other entities related to leatherstocking the date agreement did not require steele to sign any of the consents at issue here and stated specifically that this agreement is in no way intended to require robert l steele to give up any rights he may have to contest irs determinations during any administrative or civil actions on date steele pleaded guilty to the one-count criminal information filed in the southern district of new york on june and date steele was sentenced on all three of the charges to which he had pleaded guilty and he was ordered to report to prison on date steele’s sentence was years of imprisonment and a dollar_figure fine for the charge in colorado years of imprisonment to run concurrently with the previous sentence and a dollar_figure fine for the charge in new york and years of probation to run consecutively to the years of imprisonment for the charge in new jersey the government’s sentencing memorandum in steele’s criminal proceedings stated that steele’s failing to report his marcos income and the issues relating to the partnerships of steele formed to market cattle embryos were better left to the irs civil audit d hawaii investigation in addition to the above the department of justice organized a task force in or about to investigate the activities in the u s of marcos and his associates the department of justice delegated the responsibility for this investigation to the u s attorney for the district of hawaii this investigation was later reflected in the charges that were filed in new jersey e steele’s proffer during his criminal proceedings steele was represented by counsel and proffered himself to the u s attorneys for new jersey and hawaii as a witness against marcos and the other individuals involved in the planned coup the u s attorneys declined those proffers steele did not proffer himself as a witness to respondent in any_action relating to the audit or operation of leatherstocking culmination of the audit of the subject years respondent had placed the leatherstocking audit in suspense on date because a grand jury had been convened in new york to investigate steele as to his structuring of funds related to the planned coup his receipt of the unreported income from marcos and his failure_to_file personal federal_income_tax returns beforehand in date respondent had transferred the leatherstocking audit to harold kerzner kerzner respondent had made that transfer to associate the leatherstocking audit with other related audits assigned to kerzner two of those other related audits involved the through personal income_tax returns of steele and his wife and the through taxable years of roblis kertzner never audited leatherstocking his responsibility and primary action with respect to the leatherstocking audit was to obtain the consents that he secured between date and date kertzner did not speak to steele personally to as to steele’s personal income_tax returns kertzner expanded his audit in or about date to include steele’s through taxable years by date kertzner had learned that steele had not filed his and returns by date kertzner began analyzing bank records these analyses ultimately led to respondent’s discovery that steele had failed to report his receipt of income from marcos in date kertzner referred the matter of steele’s personal income taxes to the cid for fraud on date kertzner was notified by the cid that his referral had been accepted for investigation between march and date kertzner worked with agents from the cid on various issues relating to that referral obtain those consents but obtained them from steele by contacting leatherstocking’s authorized representatives kerzner did not threaten steele or offer him any incentive to agree to the consents respondent resumed his audit of leatherstocking in date at that time respondent assigned the audit to revenue_agent robert clements clements respondent also assigned to clements the audits of the other entities related to leatherstocking kerzner was not assigned those audits because he had worked on the grand jury case involving steele during his audit of leatherstocking clements did not personally speak with or meet with steele who was then in prison but primarily corresponded with steele by mail in obtaining the consents that steele signed after date kerzner did not threaten steele or offer him any incentive to agree to the consents nor did clements ever ask the limited partners of leatherstocking to sign consents individually clements never had any contact with the leatherstocking limited partners regarding the audit of leatherstocking on date respondent issued the fpaas for the subject years respondent never issued to steele written notification that his partnership items would be treated as nonpartnership_items respondent never issued to steele written notification that he was under criminal investigation current status steele is a fugitive from justice and his whereabouts are unknown respondent filed an unopposed motion to remove steele as leatherstocking’s tmp on date pursuant to an order of the court dated date steele was removed as leatherstocking’s tmp on the same day on date the court granted the motion of participating partner philip wallach to be appointed substitute tmp for purposes of this litigation opinion as part of tefra congress enacted audit and litigation procedures to provide for the unified treatment of partnership income loss deductions and credits among the partners see h conf rept pincite 1982_2_cb_600 under tefra the tax treatment of any partnership_item is generally determined at the partnership level see sec_6221 see also sec_6231 partnership_item means with respect to a partnership an item that is more appropriately determined at the partnership level than at the partner level according to applicable regulations any dispute regarding the tax treatment of a partnership_item is resolved at the partnership level in a unified partnership proceeding held in an administrative or judicial forum see sec_6226 sec_6227 and and the tmp is required to keep the other partners informed of the happenings in those proceedings see sec_6223 the tmp is usually the general_partner designated by the partnership to handle tax matters or if no general_partner is so designated the general_partner with the largest profits interest in the partnership at the close of the taxable_year see sec_6231 transpac drilling venture v commissioner f 3d pincite n where the partnership has not designated its tax_matters_partner and the commissioner determines that it is impracticable to determine which general_partner has the largest profits interest the tax_matters_partner is that general or limited_partner selected by the commissioner see sec_6231 sec_301_6231_a_7_-1t temporary proced admin regs fed reg date see also transpac drilling venture v commissioner supra pincite n petitioner argues that respondent may not assess federal_income_tax as to either subject year because the 3-year periods of limitation under section a have expired as to those years generally the commissioner must assess federal_income_tax as to a partnership_item or affected_item within years after the later of the date on which the partnership files its partnership return for the taxable_year of assessment or the last date for filing that return without extension see madison recycling associates v commissioner f 3d 2d cir citing sec a affg tcmemo_2001_85 if the commissioner issues a timely fpaa to the taxpayer the period of limitation is suspended for the period during which an action may be brought under sec_6226 and if a petition is filed under sec_6226 with respect to such administrative adjustment until the decision of the court becomes final and for year thereafter sec d and the expiration of the period of limitation on assessment is an affirmative defense and petitioner as the party relying upon that defense must plead the defense and prove its applicability see madison recycling associates v commissioner supra pincite 95_tc_227 see also 177_f3d_119 2d cir affg tcmemo_1997_535 petitioner must make a prima facie case showing that the periods of limitation have expired by establishing the filing of the partnership returns the expiration of the statutory periods and the receipt or notwithstanding sec a sec_6501 establishes a period of limitations for making assessments attributable to federal_income_tax while in certain cases the period of limitations under sec_6501 may remain open even though the period of limitations has expired under sec see 331_f3d_972 d c cir affg in part and remanding in part tcmemo_2002_97 114_tc_533 appeal dismissed and remanded 249_f3d_175 3d cir neither party claims that this is one of those cases instead as framed by the parties this case turns on whether the period of limitations remains open under sec mailing of the fpaas after the running of those periods see madison recycling associates v commissioner supra pincite amesbury apartments ltd v commissioner supra pincite if petitioner makes such a showing the burden of production shifts to respondent to show that the bar of the periods of limitation does not apply see madison recycling associates v commissioner supra pincite transpac drilling venture v commissioner supra pincite n amesbury apartments ltd v commissioner supra pincite if respondent makes such a showing the burden of production shifts back to petitioner to establish that the claimed exception to the expiration of the limitation periods is ineffective or otherwise inapplicable see madison recycling associates v commissioner supra pincite amesbury apartments ltd v commissioner supra pincite while the burden of production may shift in this manner the burden of persuasion never shifts from petitioner but remains with petitioner see madison recycling associates v commissioner supra pincite amesbury apartments ltd v commissioner supra pincite petitioner has pleaded a claim to the affirmative defense that the periods of limitation have expired as to the subject years and petitioner has met the initial burden of production as to that claim as to the latter the record establishes the dates on which the subject returns were filed and that the fpaas were issued to leatherstocking more than years after the corresponding dates accordingly assessments for the subject years are barred by the 3-year rule_of section a given that leatherstocking filed the subject returns on date and date respectively and respondent issued the fpaas more than years later on date respondent argues that the 3-year rule_of section a does not apply because the periods of limitation for assessment for both years were extended to date or in other words to a date after the fpaas were issued the 3-year period of limitation set forth in section a is extended with respect to all partners if before that period expires including any periods covered by a prior extension the commissioner receives the consent of all partners or the partnership’s tmp or any other person authorized by the partnership in writing to enter into such an agreement see sec b transpac drilling venture v commissioner supra pincite petitioner acknowledges that steele designated leatherstocking’s tmp executed forms 872-p with respect to leatherstocking respondent also produced the facially valid forms to rebut petitioner’s periods of limitation defense see lefebvre v commissioner tcmemo_1984_202 consent to extend a period of limitation is valid on its face if it is signed before the end of the limitation period and includes the name of the taxpayer the signature of the taxpayer or a person authorized to sign on the taxpayer's behalf and the taxable_year to which the agreement relates affd 758_f2d_1340 9th cir respondent has met his burden of production as to this issue and the burden of production now shifts back to petitioner to show that the consents are invalid petitioner argues that the consents are invalid as to leatherstocking’s limited partners for two reasons first petitioner argues that the consents which steele signed after date were signed by him when he had a disabling conflict of interest vis-a-vis the limited partners in that their personal interests radically diverged so as to make steele incapable of extending the periods of limitation beyond date petitioner asserts that such a conflict arose because steele signed the consents to avoid his criminal_referral for not filing his federal_income_tax returns and to avoid alerting the limited partners to the fact that he was stealing from them petitioner also asserts that such a conflict arose when steele was under criminal tax investigation and that his ability to consent on behalf of leatherstocking was compromised when he was in prison petitioner asserts that respondent obviously knew or should have known as of date that the interests of steele as to the leatherstocking audit were different from the interests of the limited partners because kertzner had learned by that time that steele was stealing from the limited partners second petitioner argues the consents which steele signed after date were invalid because respondent should have removed steele as tmp on account of the grand jury investigation according to petitioner respondent’s failure to remove steele as tmp by sending the notices referenced in sec_301_6231_c_-5t temporary proced admin regs fed reg date was an abuse_of_discretion we reject both of petitioner’s arguments as to the first ie a claimed disabling conflict of interest we are not persuaded that steele’s interests as to the leatherstocking audit differed from the interests of the leatherstocking limited partners so as to constitute a breach of any fiduciary duty that he owed to them nor does the record establish more specifically that a conflict of interest was present as to steele’s granting of the consents or that respondent ever perceived that a conflict existed between steele’s interests and those of his partners indeed while petitioner called three limited partners to testify at trial none of them testified that he would have objected to the consents had he known about them when they were signed moreover as to the reasons proffered by petitioner we do not find as a fact that steele granted the consents to avoid his criminal_referral for failing to file his federal_income_tax returns or that he granted the consents to conceal any theft from the leatherstocking limited partners to the contrary given the number of consents steele signed during the continued petitioner seeks a contrary result relying upon 147_f3d_221 2d cir there the court_of_appeals for the second circuit held that extensions signed by tmps who were cooperating witnesses in a criminal tax and related grand jury investigation of the promoter of the transpac partnerships were invalid the court held that the tmps were under a disabling conflict between their personal interests as immunized cooperating government witnesses and their duties to the limited partners they purported to represent the court noted that the nature of the conflict was obvious and known by the commissioner the facts here do not support a finding that steele was under a disabling conflict when he signed the consents in 295_f3d_280 2d cir the court_of_appeals for the second circuit distinguished transpac drilling venture v commissioner supra and indicated that a disabling conflict of interest is not necessarily present merely because a tmp is under criminal investigation see madison recycling associates v commissioner supra pincite our decision in transpac was based on an actual conflict we did not hold that the existence of a continued approximately 10-year period from date through date it appears that his signing of the consents was merely a matter of routine rather than as petitioner would have us find a quid pro quo furthering steele’s self-interests criminal investigation by the irs automatically disqualifies a tmp or his representative from negotiating or entering into agreements with the irs in addition as this court has noted ‘the mere existence of an investigation targeting the tax_matters_partner does not in and of itself subvert a tax matters partner’s judgment and bend him to the government’s will in dereliction of his fiduciary duties to his partners ’ 114_tc_115 quoting olcsvary v u s bankr e d tenn affd 272_f3d_1172 9th cir we find that transpac drilling venture v commissioner supra is factually distinguishable from the setting at hand there the commissioner asked the tmps to extend the periods of limitation after the limited partners had refused to do so the commissioner promised the tmps leniency in their own criminal exposure if they cooperated in the criminal investigation of the partnerships’ promoter and the commissioner told the limited partners to contact the tmps regarding the examination of the partnerships but instructed the tmps to conceal from them the criminal investigation see id pincite in sum the tmps in transpac drilling venture v commissioner supra pincite were under overwhelming pressure to ignore their fiduciary duties to the limited partners in that the tmps’ discharge of those duties was subverted by their own criminal problems and the commissioner’s efforts to bend them to his will here by contrast respondent’s agents never asked any of leatherstocking’s limited partners to extend the periods of limitations for the subject years nor do we find that steele tried to ingratiate himself with respondent that steele signed the consents because of the criminal investigations or the fraud_referral or that the consents were signed for a grant of immunity or in exchange for other favorable treatment we also do not find that respondent attempted to mislead the leatherstocking limited partners about the existence of steele’s criminal problems or instructed steele to do so petitioner also argues that respondent was required to remove steele as tmp on account of the criminal investigation of steele and that respondent’s failure to do so was an abuse_of_discretion we disagree in the case of a criminal investigation sec_6231 provides that partnership items become nonpartnership_items to the extent that the secretary determines and provides by regulations that to treat items as petitioner also asserts that respondent knew by date that steele was a narcissistic sociopath who had no regard for anyone or anything except himself and his own needs and that respondent had a powerful incentive in and after date to delay the conclusion of the audit of the subject years in that such a delay allowed respondent to determine fraud against steele the record does not support a finding of either of these assertions partnership items will interfere with the effective and efficient enforcement of this title the regulations state the treatment of items as partnership items with respect to a partner under criminal investigation for violation of the internal revenue laws relating to income_tax will interfere with the effective and efficient enforcement of the internal revenue laws accordingly partnership items of such a partner arising in any partnership taxable_year ending on or before the last day of the latest taxable_year of the partner to which the criminal investigation relates shall be treated as nonpartnership_items as of the date on which the partner is notified that he or she is the subject of a criminal investigation and receives written notification from the service that his or her partnership items shall be treated as nonpartnership_items the partnership items of a partner who is notified that he or she is the subject of a criminal investigation shall not be treated as nonpartnership_items under this section unless and until such partner receives written notification from the service of such treatment sec_301_6231_c_-5t temporary proced admin regs fed reg date petitioner concedes that respondent never sent steele a notice that he was under investigation for violation of internal revenue laws or that his partnership items would be treated as nonpartnership_items petitioner argues that the regulations do not set forth the exclusive cause to remove a tmp following the start of a criminal investigation notwithstanding the regulations petitioner asserts steele suffered from a disabling conflict of interest that required respondent to terminate steele’s status as leatherstocking’s tmp while we agree with petitioner that the regulations do not set forth the exclusive reason for removing a tmp after the start of a criminal investigation see transpac drilling venture v commissioner f 3d pincite we disagree with petitioner that steele suffered from a conflict of interest that required respondent’s removal of steele as leatherstocking’s tmp a decision that a tmp is disqualified from serving as such following the start of a criminal investigation turns on the facts and circumstances of the case cf madison recycling associates v commissioner f 3d pincite and we are not persuaded on the basis of the facts and circumstances at hand that steele ever lost the ability to carry out properly his fiduciary duty to his fellow partners in his handling of the leatherstocking audit although steele was under criminal investigation by the cid and at least one grand jury those investigations as they related to tax focused primarily on steele’s personal income_tax situation moreover while steele’s plea agreement required that he cooperate fully with respondent in the audit of leatherstocking that agreement did not compel steele to grant any of the consents that he did as a matter of fact that agreement stated specifically that steele was not surrendering any rights that he had to contest respondent’s determinations in a civil matter such as the leatherstocking audit nor do we believe that respondent was precluded from dealing with steele as leatherstocking’s tmp simply because he was imprisoned in sum we do not find on the basis of the record at hand that respondent obtained any of the consents by impermissible means or that steele had a serious conflict of interest with the leatherstocking partners as to the leatherstocking audit we hold that the periods of limitation remain open for the subject years we have considered all arguments by petitioner for a contrary holding and find those arguments not discussed herein to be without merit given petitioner’s concession of all of the underlying adjustments in the fpaas decision will be entered for respondent we also are mindful that the government’s sentencing memorandum in steele’s criminal proceedings stated that steele’s failing to report his marcos income and the issues relating to the partnerships of steele formed to market cattle embryos were better left to the irs civil audit
